     Case 1:21-cv-00854-DAD-SKO Document 30 Filed 08/10/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                        No. 1:21-cv-00854-DAD-SKO
12                       Plaintiff,
13           v.                                        ORDER DIRECTING THE CLERK TO
                                                       TERMINATE DEFENDANTS CHARLES
14    JG SNIDER ENTERPRISES, INC., et al.,             SUMNER WINSTON III AND MARSHA
                                                       LEA WINSTON-FAYER
15                       Defendants.
                                                       (Docs. 25, 26)
16

17

18          On August 9, 2021, Plaintiff filed a “Notice of Dismissal and Disclaimer of Interest” as to

19   each of Defendants Charles Sumner Winston III and Marsha Lea Winston-Fayer, pursuant to

20   Federal Rule of Civil Procedure 41(a)(1)(A). (Docs. 25, 26.)

21          In relevant part, Rule 41(a)(1)(A) provides as follows:

22          [A] plaintiff may dismiss an action without a court order by filing: (i) a notice of
            dismissal before the opposing party serves either an answer or a motion for
23
            summary judgment; or (ii) a stipulation of dismissal signed by all parties who have
24          appeared.

25   Fed. R. Civ. P. 41(a)(1)(A). “The plaintiff may dismiss some or all of the defendants, or some or
26   all of his claims, through a Rule 41(a)(1) notice,” and the dismissal “automatically terminates the
27   action as to the defendants who are the subjects of the notice.” Wilson v. City of San Jose, 111
28
     Case 1:21-cv-00854-DAD-SKO Document 30 Filed 08/10/21 Page 2 of 2


 1   F.3d 688, 692 (9th Cir. 1997).

 2            Plaintiff filed its notices before Defendants Charles Sumner Winston III and Marsha Lea

 3   Winston-Fayer served either an answer or a motion for summary judgment. As such, Plaintiff has

 4   voluntarily dismissed Charles Sumner Winston III and Marsha Lea Winston-Fayer with prejudice,

 5   and this case has automatically terminated as to those defendants. Fed. R. Civ. P. 41(a)(1)(A).

 6   Accordingly, the Clerk of the Court is directed to TERMINATE Defendants Charles Sumner

 7   Winston III and Marsha Lea Winston-Fayer.

 8            This case shall remain OPEN pending resolution of Plaintiff’s case against the remaining

 9   defendants.

10
     IT IS SO ORDERED.
11

12   Dated:     August 10, 2021                                /s/ Sheila K. Oberto                .
                                                       UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
